Citation Nr: 0433361	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  04-00 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969, including combat service in the Republic of Vietnam.  
His decorations include the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted the veteran's claim of 
entitlement to service connection for PTSD and assigned an 
initial evaluation of 30 percent disabling, effective October 
17, 2002.  The veteran perfected a timely appeal of this 
determination to the Board.

In September 2004, the appellant, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge at the local VA regional 
office.  

Since the veteran has appealed the initial disability rating 
assigned following the grant of service connection for PTSD, 
the Board has framed this issue as shown on the title page.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to an initial 
evaluation in excess of 30 percent for PTSD must be remanded 
for further action.

In September 2004 argument before the Board, the veteran's 
representative identified pertinent outstanding records of 
the veteran's treatment at the Akron, Ohio, VA outpatient 
clinic that have not been associated with the claims folder.  
These include treatment records dated since February 2003.  
He requests that this matter be remanded so that VA can 
obtain and consider the findings and conclusions contained in 
those records.  The Board agrees.  

In this regard, the Board notes that any treatment that the 
veteran may have received or is currently receiving for his 
condition at a VA facility would be relevant to his claim.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Pursuant to the VCAA, VA must obtain these 
outstanding VA and private records.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The veteran's representative also noted in argument before 
the Board, that the veteran's VA examination in connection 
with his PTSD claim took place in March 2003.  He has 
requested an updated examination if such examination is in 
order.  In this regard, the Board notes that the veteran has 
not been examined since March 2003, nor has he been examined 
separately in connection with his claim for a higher 
evaluation for his condition.  Also, records associated with 
the claims file from his treatment at the Akron, Ohio VA 
outpatient clinic, may shed additional light on the veteran's 
condition and may impact his evaluation.  The Board therefore 
concludes that, upon remand, the veteran should be afforded a 
contemporaneous and thorough VA psychiatric examination in 
order to assess the symptomatology and severity of the 
veteran's disability.  VCAA, 38 U.S.C.A. §§ 5100, 5103, 
5103A, 5107, and 5126, and codified as amended at 5102, 5103, 
5106 and 5107 (West 2002)); see also Fenderson v. West, 12 
Vet. App. at 127; Goss v. Brown, 9 Vet. App. 109, 114 (1996).

In view of the above, this matter is REMANDED to the RO for 
the following actions:
 
1.  The RO should undertake reasonable 
efforts to obtain and associate with the 
claims folder the records of the 
veteran's psychiatric treatment at the 
Akron, Ohio, VA Medical Center and 
outpatient clinic, dated since February 
2003.  The aid of the veteran in securing 
these records, to include providing any 
additional authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a comprehensive VA psychiatric 
examination to determine the current 
extent and severity of his service-
connected PTSD.  It is imperative that 
the examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in his or her report.  The 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
examiner should provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score and an explanation of what the 
score means.  All examination findings 
and the complete rationale for all 
opinions expressed and conclusions 
reached should be set forth in a legible 
report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should re-adjudicate this 
claim.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  Further, in 
reconsidering the veteran's claim 
regarding the propriety of the initial 30 
percent evaluation assigned for his PTSD, 
the RO should address whether staged 
rating is appropriate in light of 
Fenderson v. West, 12 Vet. App. 119, 126-
27 (1999). 

4.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




